DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (i.e., a descriptive title that distinguishes the invention and is not a generic or general description). The new title should take into account any amendments to the claims to best indicate the claimed invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/29/22 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5 of U.S. Patent No. 11323578. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Claim
App. No. 17707187 (hereinafter ‘187)
Claim
Patent No. 11323578 (hereinafter ‘578)
1
An information processing device comprising: a controller; a first output device; and a communicator, wherein the first output device is equipped in the information processing device, the communicator is configured to perform communication connection with a second output device, the second output device being outside of the information processing device, the controller is configured to: specify an output device that outputs information from the first output device or the second output device; output the information from the specified output device when the output device is specified from the first output device or the second output device; and output the information from the first output device when the output device is not specified from the first output device or the second output device.
1
An image forming apparatus comprising: an output device that outputs information to be notified to a user; a controller that causes the information to be output to the output device; and a communicator that performs communication connection with an external output device and a server via a network, wherein the controller performs control so that the information is output from the output device or the external output device specified by the server according to contents of the information, the controller performs control so that the information is output from the output device or the external output device specified on the detection result of the position of the user in case the information corresponds to information concerning a specific user, and the controller performs control so that the information is output from the output device in case the information does not correspond to information concerning a specific user.
2
The information processing device according to claim 1, wherein the controller outputs the information from an output device specified based on an information of a location of a specific user when the information is an information for the specific user.


3
The information processing device according to claim 1, wherein the controller outputs the information from the first output device and the second output device, excluding an output device for which information notification is restricted, when the information is an information concerning all of users.
2, 5
2. An information notification system in which an image forming apparatus including an output device that outputs information to be notified to a user, an external output device, and a server are associated with each other, to notify the user of the image forming apparatus of the information, wherein the server includes: an information determiner that determines whether the information notified from the image forming apparatus is the information corresponds to the user; a user position detector that detects a position of the user on the basis of a result of detection obtained by a human detection device; an output device specifying section that specifies, based on a result of determination by the information determiner and a result of detection by the user position detector, the output device or the external output device as the device for outputting the information; and a controller that performs control so that the information is output from the output device or the external output device specified, wherein the information is output from the output device or the external output device specified on the detection result of the position of the user in case the information corresponds to information concerning a specific user, and the information is output from the output device in case the information does not correspond to information concerning a specific user.

5. The information notification system according to claim 2, wherein when the information determiner determines that the information corresponds to information concerning all users, the output device specifying section specifies the output device or the external output device excluding a device for which information notification is restricted, among the output devices and the external output device that are associated with the image forming apparatus.
4
The information processing device according to claim 1, wherein the controller outputs the information from the first output device and the second output device when the information is an urgent information.




Claim 5 is a method claim that corresponds to the apparatus of claim 1. Thus, arguments similar to that presented above for claim 1 are equally applicable to claim 5.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11323578 in view of Tamura (US 2008/0228915, cited in IDS filed 3/29/2022).
Regarding claim 4, ‘578 teaches the information processing device according to claim 1, but does not explicitly teach wherein the controller outputs the information from the first output device and the second output device when the information is an urgent information.
However, Tamura teaches wherein the controller outputs the information from the first output device and the second output device when the information is an urgent information (information such as PrinterStatus transmitted to all devices; ¶ 0048, Fig. 7).
‘578 and Tamura are in the same field of an information processing device that outputs information to multiple devices. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the information processing device of ‘578 to determine which device to output information to as taught by Tamura. The combination improves the information processing device by providing a more efficient means for outputs information to multiple devices (¶¶ 0007-0010; Tamura).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a controller”, “a first output device”, “a communicator”, and “a second output device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification of the patent publication US 2022/0222031 shows that the following appears to be the corresponding structure described in the specification of the patent publication for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
[0032] Further, the controller 100 implements various functions by reading and executing various programs, and is, for example, composed of one or more arithmetic devices (such as a central processing unit (CPU)).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2 and 3 recite the limitation "an output device" which was previously recited in claim 1. It is unclear if the limitations are the same or different limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satou (US 2014/0293339, cited in IDS filed 3/29/2022).

Regarding claim 1, Satou teaches an information processing device comprising (image processing apparatus 10; ¶¶ 0035-0046, Figs. 1 and 2): 
a controller (CPU 11; ¶¶ 0036-0038, Fig. 2); 
a first output device (speaker 23; ¶ 0038 and ¶ 0046, Fig. 2); and 
a communicator, wherein the first output device is equipped in the information processing device, the communicator is configured to perform communication connection with a second output device, the second output device being outside of the information processing device (wireless LAN module 17 communicates with terminal 30; ¶ 0041, Fig. 2), 
the controller is configured to: 
specify an output device that outputs information from the first output device or the second output device (determine if UI operation on remote terminal; ¶ 0059, Fig. 5 S202); 
output the information from the specified output device when the output device is specified from the first output device or the second output device (output sound from either speaker 23 or speaker 38 of terminal 30; ¶¶ 0059-0060, Fig. 5 S203 or S204); and 
output the information from the first output device when the output device is not specified from the first output device or the second output device (under standby state, speaker 23 is on and output setting is maintained; ¶ 0059).

Claim 5 is a method claim that corresponds to the apparatus of claim 1. Thus, arguments similar to that presented above for claim 1 are equally applicable to claim 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Satou as applied to claim 1 above, and further in view of Eguchi et al. (US 20100277762, hereinafter Eguchi, cited in IDS filed 3/29/2022).

Regarding claim 2, Satou teaches the information processing device according to claim 1, wherein the controller outputs the information from an output device specified based on an information of a location of a specific user when the information is an information for the specific user.
However, Eguchi teaches wherein the controller outputs the information from an output device specified based on an information of a location of a specific user when the information is an information for the specific user (output device selected based on detected user position; ¶ 0127, Fig. 10 S23-S28).
Satou and Eguchi are in the same field of an information processing device that outputs information to multiple devices. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the information processing device of Satou to determine which device to output information to as taught by Eguchi. The combination improves the operability of the information processing device by effectively communicating with a user (¶¶ 0009-0015, Eguchi)

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Satou as applied to claim 1 above, and further in view of Tamura (US 2008/0228915, cited in IDS filed 3/29/2022).
Regarding claim 3, Satou teaches the information processing device according to claim 1, but does not explicitly teach wherein the controller outputs the information from the first output device and the second output device, excluding an output device for which information notification is restricted, when the information is an information concerning all of users.
However, Tamura teaches wherein the controller outputs the information from the first output device and the second output device, excluding an output device for which information notification is restricted, when the information is an information concerning all of users (information such as MachineStatus transmitted to specifically assigned devices only; ¶¶ 0048-0051, Figs. 7 and 8).
Satou and Tamura are in the same field of an information processing device that outputs information to multiple devices. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the information processing device of Satou to determine which device to output information to as taught by Tamura. The combination improves the information processing device by providing a more efficient means for outputs information to multiple devices (¶¶ 0007-0010; Tamura).
Regarding claim 4, Satou teaches the information processing device according to claim 1, but does not explicitly teach wherein the controller outputs the information from the first output device and the second output device when the information is an urgent information.
However, Tamura teaches wherein the controller outputs the information from the first output device and the second output device when the information is an urgent information (information such as PrinterStatus transmitted to all devices; ¶ 0048, Fig. 7).
The motivation applied in claim 3 is incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaimori (US 2019/0303097) teaches an image forming apparatus capable of voice guidance and communicates with an external apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672